Douglas, J.,
dissenting. In his opinion affirming in part and dissenting in part in the court of appeals proceeding in the case at bar, Judge Deshler said that “ * * * the failure of the trial court to address the defendant’s motion for leave to file a complaint and rendering it ‘moot’ for failure to show excusable neglect, when a constitutional challenge was before the court, was in my view error.” I agree with Judge Deshler and would, on this issue, allow the appeal and reverse the judgment of the court of appeals. I would affirm the court of appeals in its holding that R.C. 4123.512 is constitutional.
Resnick, J., concurs in the foregoing opinion.